Michael J. Romano

ROMANO & ASSOCIATES

400 Garden City Plaza, Suite 432

Garden City, New York 11530

(516) 248-8880

Attorneys for Plaintiffs US Asset Partners 1 LLC,

Saint Judes Home Rescue LLC, Max Returns LLC, and
Max NY JV Redevelopment LLC

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

x
US ASSET PARTNERS 1 LLC, SAINT JUDES HOME
RESCUE LLC, MAX RETURNS LLC, AND MAX NY JV
REDEVELOPMENT LLC, VERIFIED COMPLAINT
Plaintiffs, Docket No.
~against-
JOSHUA BARRY,
Defendant.
x

Plaintiffs US Asset Partners 1 LLC (“US Asset”), Saint Judes Home Rescue LLC (“St.
Jude”), Max Returns LLC (“Max Returns”), and Max NY JV Redevelopment LLC (“Max NY”)
(collectively, the “Plaintiffs”), complaining of defendant Joshua Barry (the “Defendant”), by their
attorneys, Romano & Associates, alleges upon information and belief as follows:

INTRODUCTION

1. This action involves claims for misappropriation of trade secrets, conversion,
breach of fiduciary duty, unfair competition, tortious interference with prospective business
advantage, and injunctive relief, arising out of Defendant’s conduct both while and subsequent to
performing services while working for Plaintiffs.

PARTIES
2. At all times hereinafter mentioned, US Asset was and is a New York limited

liability company with an office in the State of New York, County of Suffolk.
3. At all times hereinafter mentioned, St. Jude was and is a Delaware limited
liability company authorized to do business in the State of New York with an office in the State
of New York, County of Suffolk.

4. At all times hereinafter mentioned, Max Returns was and is a New York limited
liability company with an office in the State of New York, County of Suffolk.

5. At all times hereinafter mentioned, Max NY was and is a Delaware limited
liability company authorized to do business in the State of New York with an office in the State
of New York, County of Suffolk.

6. All times hereinafter mentioned, Barry was and is a resident of the State of

Kentucky with an address at 1101 English Green Lane, Unit 301, Louisville, Kentucky 40299.

 

7. Defendant is a licensed real estate salesperson with the State of New York, license
number 10401308558.
JURISDICTION AND VENUE
8. This action is brought pursuant to the Full Faith and Credit Clause and this Court

has original jurisdiction under 28 U.S.C. §1332 because it is a civil action wherein: (1) complete
diversity of citizenship exists among the parties; and (2) the amount in controversy exceeds
$75,000.00, exclusive of interests and costs.

9, The amount in controversy of this matter exceeds $75,000.00 exclusive of interest
and costs because Plaintiffs seek damages for losses sustained as a result of Defendant’s theft of
confidential information and clients and customers of Plaintiffs. Thus, the amount in

controversy is satisfied for jurisdictional purposes.
10. The complete diversity requirement is satisfied because Defendant is not a citizen
in the same State in which the Plaintiffs maintain their places of business. Thus, complete
diversity exists amongst all of the parties.

11. | Venue is proper within this District under 28 U.S.C. §1391(b)(2) as a substantial
part of the events or omissions forming the basis of the claims complained of occurred in this
judicial district.

GENERAL ALLEGATIONS

12. Plaintiffs are related companies in the real estate industry.

13. _ A large portion of Plaintiffs’ business is buying real estate from interested sellers
and either (a) rehabbing the real estate with the intent to resell to an appropriated buyer; (b)
maintaining the real estate as an investment to rent out to tenants for an income stream; or (c)
wholesaling the property after purchasing it and reselling it to an interested investor (“Wholesale
Homes”).

14. —_ Since before 2010, Plaintiffs, through their principal, William Alvaro (“Alvaro”),
have spent significant time and monies (in excess of $300,000.00 to date) building proprietary
customer lists (the “Customer Lists”) and other databases of proprietary information
(collectively, the “Proprietary Information”).

15. Specifically, Plaintiffs have built and maintained the Proprietary Information by
investing in software such as Podio (a cloud-based CRM owned by Citrix), Infusion Soft (now
known as Keap) and Fix Your Funnel (a texting platform) and spending significant time and
money customizing said software to fit the Plaintiffs’ specific needs and provide them with an

edge over competitors in the industry.
16. —_ In addition, to aid in building the Proprietary Information, Plaintiffs would use (i)
social media platforms such as Craigslist, Facebook and Instagram, (ii) text messages, (iii) direct
mail, and (iv) internet research; and performed complex reverse-engineering processes to seek
out persons or entities in specific markets who might be interested in purchasing their Wholesale
Homes (“Wholesale Purchasers”), all at a monthly cost for Plaintiffs of approximately
$35,000.00 on a monthly basis over the last eight (8) years.

17. Plaintiffs have also hired multiple database companies and data science
consultants over the last 2-3 years to aid Plaintiffs in compiling multiple seller lists (also part of
the Proprietary Information) that are superior to the basic seller lists that could easily be obtained
by Plaintiff's competitors. These lists contain in excess 30,000 potential sellers.

18. The Proprietary Information is superior to other information more publicly
ascertainable, in large part due to the proprietary means and methods Plaintiffs have developed
and instituted to create and add to the Proprietary Information on an ongoing basis, at a cost
between $50,000.00 and $60,000.00 per year.

19. _— Plaintiffs earn a profit from the Wholesale Purchaser when a deal is
consummated.

20. Defendant began working for Plaintiffs from February 2018 through November
2019 when Defendant terminated his relationship with Plaintiffs and moved to Kentucky.

21. While working for Plaintiffs, Defendant: (i) handled the personal affairs of
Alvaro; (ii) had access to intimate confidential information, including the Proprietary
Information; (iii) handled the marketing and sales of Plaintiffs’ Wholesale Homes to Wholesale
Buyers; (iv) was responsible for managing Plaintiffs’ Proprietary Information; and (v) used

Plaintiffs’ resources to grow the Proprietary Information.
22. Plaintiffs recently learned that Defendant had been appropriating the Proprietary
Information for personal gain and to the detriment of Plaintiffs, something that has continued
since he ceased his work with Plaintiffs. Specifically, he illegally appropriates the Proprietary
Information by contacting individuals from the Customer Lists and negotiating his own personal
fee directly with Plaintiffs’ Wholesale Buyers in exchange for guaranteeing their purchase of
certain Wholesale Homes owned by Plaintiffs while avoiding bids from others on the Customer
Lists.

23. By guaranteeing certain of Plaintiffs’ Wholesale Buyers that they would become
the purchaser of the Wholesale Home in exchange for paying Defendant money, Defendant (a)
undercut Plaintiffs’ entire wholesale bidding process; (b) prevented other Wholesale Buyers
from Plaintiffs’ Customer Lists from making offers on the Wholesale Homes; and (c) prevented
Plaintiffs from earning additional profits on their sale of Wholesale Homes in the event they
were marketed to all Wholesale Buyers on Customer Lists.

24. Between February 2018 and November 2019, the term of Defendant’s
relationship with Plaintiffs, approximately 100 Wholesale Homes were sold by Plaintiffs.

25. Defendant demanded from Wholesale Buyers from Plaintiffs’ Customer Lists
between $2,500 and $10,000 for each Wholesale Home in order to guarantee their purchase of
the Wholesale Home without interference from other potential Wholesale Buyers from the
Customer Lists.

26. Subsequent to his cessation of work for Plaintiffs, Defendant has illegally
accessed the Proprietary Information without Plaintiffs’ permission and makes personal deals

with Wholesale Buyers from Plaintiffs’ Customer Lists including, but certainly not limited to, (i)
123 Lamport Boulevard, Staten Island, New York; (ii) 65 Overlook, Mastic Beach, New York
and (iii) 130 Hawthorne, Mastic Beach, New York.

27. Defendant has created his own business entities through which to funnel monies
earned through the misappropriation of Plaintiffs’ Proprietary Information and Customer Lists,
including JB10, LLC, BVG Invest LLC and Josh Barry Real Estate.

28. Defendant’s personal deals made with Wholesale Buyers from Plaintiffs’
Customer Lists is both illegal and a violation of the New York laws which apply to licensed real
estate agents.

29. In recent weeks, Defendant has contacted multiple Wholesale Buyers of Plaintiff,
now not only attempting to continue to improperly sell property developed through the
Proprietary Information, but also attempting to sell other deals to buyers of Plaintiffs whose
information is also Proprietary to Plaintiffs.

30. As a result of the foregoing acts of Defendant, Plaintiffs have been significantly

 

damaged.
AS AND FOR A FIRST CLAIM
(Misappropriation of Trade Secrets)
31. Plaintiffs reallege and incorporate as if fully stated herein each and every

allegation contained above and incorporate the same herein by this reference as though set forth
in full.

32. The Proprietary Information were trade secrets possessed by Plaintiffs.

33. Defendant used the Proprietary Information in violation of its confidential
relationship with Plaintiffs.

34. Defendant’s use of the Proprietary Information violated its fiduciary duty to

Plaintiffs.
35. The Proprietary Information was not known outside of Plaintiffs’ business.

36. The Proprietary Information was not known by employees and others involved in
the business.

37. By keeping the Proprietary Information on private databases and not
disseminating it to others without a fiduciary or trusting relationship, Plaintiffs took extensive
measures to guard the secrecy of the Proprietary Information

38. | The Proprietary Information was of great value to Plaintiffs, having yielded more
than $3.5 million in profit to Plaintiffs since the time Defendant began to work for or with the
Plaintiffs.

39. Plaintiffs expended more than $300,000 and hundreds of hours since 2010 in
developing the Proprietary Information.

40. Without access given by Plaintiffs, it would be nearly impossible for the
Proprietary Information to be acquired or duplicated by others.

41. Asaresult of Defendant’s misappropriation of Plaintiffs’ trade secrets, Defendant
is liable to Plaintiffs in an amount not yet determined but believed to be in excess of Five Million
($5,000,000.00) Dollars.

AS AND FOR A SECOND CLAIM
(Conversion)

42. Plaintiffs reallege and incorporate as if fully stated herein each and every
allegation contained above and incorporate the same herein by this reference as though set forth
in full.

43. Plaintiffs have a legal right to the Proprietary Information.

44. Plaintiffs have a superior right of possession to the Proprietary Information.

45. | Defendant exercised an unauthorized dominion over the Proprietary Information.
46.  Defendant’s use of the Proprietary Information was to the exclusion of Plaintiffs’
rights.

47. Plaintiffs’ Proprietary Information is exclusive property of Plaintiffs.

48.  Defendant’s taking and use of the Proprietary Information constitutes conversion.

49. Asa result of Defendant’s conversion, Plaintiffs’ have been damaged.

50. As a result of Defendant’s conversion, Defendant is liable to Plaintiffs in an
amount not yet determined but believed to be in excess of Five Million ($5,000,000.00) Dollars.

AS AND FOR A THIRD CLAIM
(Breach of Fiduciary Duty)

51. Plaintiffs reallege and incorporate as if fully stated herein each and every
allegation contained above and incorporate the same herein by this reference as though set forth
in full.

52. Defendant had a fiduciary duty to Plaintiffs.

53. Defendant’s misappropriation of the Proprietary Information and use of it for
personal gain constituted an unfair, fraudulent, or wrongful act.

54. | Defendant’s misuse of the Proprietary Information to the detriment of Plaintiffs
constituted an unfair, fraudulent, or wrongful act.

55.  Defendant’s solicitation of Plaintiffs’ customers before cessation of employment
constituted an unfair, fraudulent, or wrongful act.

56.  Defendant’s usurpation of Plaintiffs’ business opportunity constituted an unfair,
fraudulent, or wrongful act.

57. Asaresult of Defendant’s breach of fiduciary duty, Plaintiffs have been damaged.
58. As a result of Defendant’s breach of fiduciary duty, Defendant is liable to
Plaintiffs in an amount not yet determined but believed to be in excess of Five Million
($5,000,000.00) Dollars.

AS AND FOR A FOURTH CLAIM
(Unfair Competition)

59. Plaintiffs reallege and incorporate as if fully stated herein each and every

allegation contained above and incorporate the same herein by this reference as though set forth

in full.

60. The Proprietary Information was contained on internal documents and electronic
storage of Plaintiffs.

61. The Proprietary Information contained detailed customer information.

62. | Defendant’s physical taking and exploitation of the Proprietary Information was
without authorization.

63. Defendant used the Proprietary Information for use in his future business
endeavors.

64. These actions by Defendant constitute Unfair Competition.

65.  Asaresult of Defendant’s unfair competition, Plaintiffs have been damaged.

66. Asa result of Defendant’s unfair competition, Defendant is liable to Plaintiffs in
an amount not yet determined but believed to be in excess of Five Million ($5,000,000.00)

Dollars.
AS AND FOR A FIFTH CLAIM
(Tortious Interference with Prospective Business Advantage)

67. Plaintiffs reallege and incorporate as if fully stated herein each and every
allegation contained above and incorporate the same herein by this reference as though set forth
in full.

68. Plaintiffs had business relations with many third parties including, but not limited
to, (i) Keith Drucker, a licensed real estate broker with whom Plaintiffs have transacted business
for more than eight (8) years, and (ii) Anthony Careccia of J&A Homes, with whom Plaintiffs
have transacted business since May 2017.

69. Defendant interfered with Plaintiffs’ business relations with many of these third
parties, including Keith Drucker and Anthony Careccia, both of whom were named on Plaintiff's
Customer Lists, by attempting to obtain monies from then in exchange for guaranteeing their
purchase of Plaintiffs’ Wholesale Homes.

70. Such acts by Defendant were for a wrongful purpose.

71. Such acts by Defendant used dishonest, unfair, or improper means, such as the

theft of the Proprietary Information.

72. Such acts by Defendant constitute tortious interference with prospective business
advantage.
73. As a result of Defendant’s tortious interference with prospective business

advantage, Plaintiffs have been damaged.
74. As a result of Defendant’s tortious interference with prospective business
advantage, Defendant is liable to Plaintiffs in an amount not yet determined but believed to be in

excess of Five Million ($5,000,000.00) Dollars.
AS AND FOR A SIXTH CLAIM
(Injunctive Relief)

75. ‘Plaintiffs reallege and incorporate as if fully stated herein each and every
allegation contained above and incorporate the same herein by this reference as though set forth
in full.

76. Plaintiffs are being irreparably harmed by Defendant as Defendant is stealing
customers from Plaintiffs.

77. As detailed above, Plaintiffs are likely to succeed on the merits of this case.

78. The balance of hardships is tipped decidedly toward Plaintiffs, as they are losing
significant monies and future business as a result of Defendant’s acts.

79. Asa result of the foregoing, Defendant should be temporarily and permanently
enjoined from having access to the Proprietary Information and contacting or transacting
business in any way with any persons or entities discovered as a result of Defendant’s use of the
Proprietary Information.

AS AND FOR A SEVENTH CLAIM
(Punitive Damages)

80. Plaintiffs reallege and incorporate as if fully stated herein each and every
allegation contained above and incorporate the same herein by this reference as though set forth
in full.

81. Defendant’s actions were solely designed to afford Defendant personal gain to the
detriment of Plaintiffs.

82.  Defendant’s actions constitute a fraudulent or evil motive on his part.

83. | Defendant’s actions constitute a conscious and deliberate disregard of the interests

of others.
84.

85.

86.

87.

88.

89.

Defendant’s actions were willful and wanton.

Defendant’s actions were close to criminality,

Defendant’s actions were reckless and of a criminal nature.
Defendant’s actions were malicious.

Defendant’s actions were gross and outrageous.

As a result of the foregoing, Plaintiffs should be awarded punitive damages in

excess of Ten Million ($10,000,000.00) Dollars

90.

DEMAND FOR JURY TRIAL

Plaintiffs hereby demand a jury trial on all claims with respect to which they have

a right to jury trial.

WHEREFORE, Plaintiffs demand judgment against Defendant as follows:

(1)

(2)

(3)

(4)

(6)

(6)
(7)

On the First Claim, in an amount not yet determined, but believed to be in excess
of Five Million ($5,000,000.00) Dollars.

On the Second Claim, in an amount not yet determined, but believed to be in
excess of Five Million ($5,000,000.00) Dollars.

On the Third Claim, in an amount not yet determined, but believed to be in excess
of Five Million ($5,000,000.00) Dollars.

On the Fourth Claim, in an amount not yet determined, but believed to be in
excess of Five Million ($5,000,000.00) Dollars.

On the Fifth Claim, in an amount not yet determined, but believed to be in excess
of Five Million ($5,000,000.00) Dollars.

On the Sixth Claim, for a temporary and permanent injunction.

On the Seventh Claim, punitive damages in excess of Ten Million
($10,000,000.00) Dollars.

TOGETHER with such other or further relief, including an award of costs, disbursements

and reasonable attorney's fees, and such other and further relief as this court deems just and

proper.
Dated: Garden City, New York
February 5, 2020

DEFENDANT’S ADDRESS:

Joshua Barry

1101 English Green Lane
Unit 301

Louisville, Kentucky 40299

Respectfully submitted,

Avlbier

 

Michael J. Romano, Esq.
ROMANO & ASSOCIATES
Attorneys for Plaintiffs

400 Garden City Plaza, Suite 432
Garden City, New York 11530
(516) 248-8880
VERIFICATION

The undersigned, William Alvaro, deposes and states herein: Deponent is the president of
each plaintiff named in the within action; deponent has read the foregoing Verified Complaint,
and knows the contents thereof; the same is true to deponent's own knowledge except as to the
matters therein stated to be alleged on information and belief, and that as to those matters
deponent believes it to be true.

The undersigned swears that the foregoing statements are true, under the penalties of
perjury.

Dated: Garden City, New York
February 5, 2020

 

 

WILLIAM ALVARO

Sworn to before me this s th
day of February 2020

r

Notary Publi

HAEL JOSEPH ROMANO
Newry Publics State of New York
No.
